AO 245B (Rev. 02/08/201()) Jujgmtmt i_11_ a (:r_imitlal Petty Case (Modified)                                                                     Pa_g_e I of I



                                       UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                         V.                                               (For Offenses Committed On or After November I, 1987)


                      Gilberto Mendoza-Jimenez                                            Case Number: 2:19-mj-11093

                                                                                          Daniel Casillas
                                                                                          Defendant 's Attorney


REGISTRATION NO. 90934298

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                                ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                                     Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s)
                                                                                   --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 ~TIME SERVED                                        • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday,Octoberi2~2019
                                                        Fi t. ED                  Uate pf Imposition of Sentence


Received , 'IIJ'N'l'M,Jc , pv,.,,,, \J
               DUSM                                       OCT 2 2 2019
                                                                    HOt-pRABLE RUTH B~UDEZ MONTENEGRO
                                                    .____ _ _ ____. UNitED STATES MAGISTRATE JUDGE
                                                  C,t ""·       LJ,S!H,CT .:.::ouciT
                                              SOU7 Hi::_RN ,)!SJJ,HCJ OF C,uL.i,=ORNIA
                                                                                JEPJTY

Clerk's Office Copy                                                                                                                  2:19-mj-11093
